DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2021 has been entered.
 
Response to Arguments
Applicant’s Amendments and arguments filed 01/13/2021 have been noted and entered for consideration. Claims 1, 12 and 15 are pending in the instant application. 

With regard to the objections to Claims, Applicant’s arguments filed 01/13/2021 (see page 5 of Remarks) in view of the amendments have been fully considered and are persuasive. Thus, the objections to Claims have been withdrawn.

With regard to the 112 rejections to Claims, Applicant’s arguments filed 01/13/2021 (see page 5 of Remarks) in view of the amendments have been fully considered and are persuasive. Thus, the 112 rejections to Claims have been withdrawn.

With regard to the 103 rejections, Applicant’s arguments filed 01/13/2021 (see pages 5-7 of Remarks) in view of the amendments have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

Claims 1, 12 and 15 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 15 recite, “wherein at least one paging occasion on which the UE monitors the paging information, is different on a time and frequency resource according to the priority of the MT call” (lines 23-25 of claim 1), which however, does not appear to be described within the Specification. Moreover, Applicant does not specifically point out the support for the limitation. 
As for the above claimed limitation, Applicant’s Specification describes at best:
the timing at which the user device monitors the paging message, so-called paging occasions (PO), may be configured differently based on the priorities of the message. It is possible for a plurality of priorities to share the same PO. For example, a paging period with four POs is configured for the user device. Each PO of the four POs is associated with a specific priority. A plurality of POs included in one paging period are allocated resources that are distinguished in time or on frequency. When as described above, the transmission timings of the paging message are configured differently based on the priorities of the MT call, the user device may advantageously determine the priority of the paging message based on the timings of receiving the paging message. ... (see, ¶0266)

It should be noted that the above portions of the specification merely describe: the plurality of paging occasions are different in time OR on frequency according to the priority of the MT call. However, the above-noted portions (¶0266) of the specification do not describe an embodiment where the plurality of paging occasions are different in time AND on frequency according to the priority of the MT call.  
	Claim 12 is also rejected since it is directly or indirectly dependent upon the rejected claims, as set forth above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Publication No. 2013/0237267) in view of Chen et al (US Publication No. 2011/0070862) and further in view of Oroskar et al (US Patent No. 9,706,521) and further in view of Wang et al (US Publication No. 2011/0013577).

Regarding claim 1, Lee teaches, a method for transmitting call priority information [¶0063, a method for transmitting establishment cause information including low priority access indicator (i.e., call priory information)] in a wireless communication system [FIG. 1; ¶0014, wireless communication system], the method performed by a user equipment (UE) [FIGS. 1 and 3; ¶0063, performed by UE] and comprising:
	receiving system information [FIG. 7; ¶¶0063-0065, receiving information including low priority indicator or non-low priority indicator (i.e., system information)], wherein the system information indicates whether the UE transmits the call priority information before a radio resource control (RRC) connection or transmits the call priority information after the RRC connection [FIG. 7; ¶¶0063-0065, the information including low priority indicator or non-low priority indicator (i.e., system information) indicates: sending/transmitting information including low priority indicator (i.e., call priority information) through RRC connection request message (i.e., before the RRC connection; note that RRC connection request message is transmitted before the RRC connection); and sending/transmitting information including non-low priority indicator (i.e., call priority information) through RRC connection establishment complete message (i.e., after the RRC connection; note that RRC connection establishment message is transmitted after the RRC connection)];
transmitting, to the base station, the call priority information based on a determination of
whether the UE transmits the call priority information before the RRC connection or transmits
the call priority information after the RRC connection [FIG. 7; ¶¶0063-0065, sending/transmitting, to the network, the information including low-priority indicator or non-low priority indicator based on a determination whether the UE transmits the information including low priority indicator through RRC connection request (i.e., before the RRC connection) or the UE transmits the information including non-low priority through RRC establishment message (i.e., after the RRC connection)] according to the system information [¶¶0063-0065, according to the received low priority indicator or non-low priority indicator (i.e., system information)],
wherein, the UE transmits the call priority information through a RRC connection
establishment complete message [FIG. 7; ¶¶0063-0065, the UE sends/transmits the information including non-low priority indicator (i.e., call priority information) through RRC connection establishment complete message] when the system information indicates that the UE transmits the call priority information after the RRC connection [FIG. 7; ¶¶0063-0065, when the received information including low priority indicator or non-low priority indicator (i.e., system information) indicates that the UE sends/transmits the information including non-low priority indicator included in the RRC connection establishment complete message (i.e., after the RRC connection)],
wherein, the UE transmits the call priority information through a RRC connection
[FIG. 7; ¶¶0063-0065, the UE sends/transmits the information including low priority indicator (i.e., call priority information) through RRC connection request message] when the system information indicates that the UE transmits the call
priority information before the RRC connection [FIG. 7; ¶¶0063-0065, when the received information including low priority indicator or non-low priority indicator (i.e., system information) indicates that the UE sends/transmits the information including low priority indicator included in the RRC connection request message (i.e., before the RRC connection)],
Although Lee teaches, “the UE transmits the call priority information through the RRC connection establishment message” as set forth above, Lee does not explicitly teach (see, emphasis), UE transmits call priority information in response to receiving paging information including a priority of a mobile terminated (MT) call performed by the UE, and when the call priority information is triggered by the paging information, the call priority information includes the priority of the MT call.
However, Chen teaches, UE transmits call priority information [FIGS. 3-5; ¶0039, the UE sends/transmits RRC connection request message according to the field F indicating the emergency MT call and establish RRC connection for the emergency MT call; note that the RRC connection establishment starts with transmitting RRC connection request message, thus “establishing RRC connection for the emergency MT call” is considered as transmitting the RRC connection request message including information indicating the emergency MT call (i.e., call priority information)] in response to receiving paging information including a priority of a mobile terminated (MT) call performed by the UE [¶0039, in response to receiving the field F in the paging message; further see, ¶0030, 0034-0039 and 0045-0046, the field F in the paging message indicating that the paging message is used for emergency MT call (i.e., priority of the MT call)], and when the call priority information is triggered by the paging information [¶0030, 0034-0039 and 0045-0046, the information indicating the emergency MT call (i.e., call priority information) to be included in the RRC connection request message is transmitted/triggered in response to receiving of the paging message], the call priority information includes the priority of the MT call [¶0030, 0034-0039 and 0045-0046, the emergency MT call is a kind of call priority information].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Lee by including “UE transmits call priority information in response to receiving paging information including a priority of a mobile terminated (MT) call performed by the UE, and when the call priority information is triggered by the paging information, the call priority information includes the priority of the MT call “as taught by Chen, because it would allow the system to successfully establish radio resource connection for an emergency call back [¶0012 of Chen]. 
Although Lee teaches, “receiving system information indicating whether the UE transmits the call priority information before a radio resource control (RRC) connection or transmits the call priority information after the RRC connection”, Lee in view of Chen does not explicitly teach (see, emphasis), receiving system information from a base station.
Further, Lee in view of Chen teaches, “priority of the MT call”, Lee in view of Chen does not explicitly teach (see, emphasis), at least one paging occasion, on which the UE monitors the paging information, is differently configured on a time and frequency resource according to the priority of a call.
However, Oroskar teaches, receiving system information from a base station [column 9, lines 39-52, receiving system information from a base station], and at least one paging occasion, on which the UE monitors the paging information, is differently configured in a time resource according to the priority of a connection [FIGS. 3 and 4; column 11, lines 51-65, a plurality of paging occasions (POs) including a first set of POs and a second set of POs (i.e., at least one paging occasion), on which UE monitors paging information, is differently configured in time (see, column 10, lines 5-8, different paging occasions correspond to different paging time) according to a QoS level (i.e., priority; further see, column 2, lines 6-11) of a connection].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Lee in view of Chen by including “receiving system information from a base station, and at least one paging occasion, on which the UE monitors the paging information, is differently configured in a time resource according to the priority of a connection “as taught by Oroskar, because it would provide the system with more efficient paging message transmission, thus preventing high priority users from using an unfairly high percentage of paging occasion resources [column 3, line 48 to column 4, line 6 of Oroskar]. 
Although Lee in view of Chen and Oroskar teaches, “at least one paging occasion, on which the UE monitors the paging information, is differently configured in a time resource according to the priority of a connection” as set forth above, Lee in view of Chen and Oroskar does not explicitly teach (see, emphasis), at least on paging occasion is differently configured in time “and on frequency”. 
However, Wang teaches, at least on paging occasion is differently configured in time “and on frequency” [¶0052, paging occasions of UEs are different in frequencies and spaced in time from each other].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Lee in view of Chen and Oroskar by including “at least on paging occasion is differently configured in time and on frequency “as taught by Wang, because it would allow the system to reduce paging load on each frequency [¶0052 of Wang]. 

Regarding claim 12, Lee in view of Chen, Oroskar and Wang teaches all the limitations of claim 1 as set forth above, and Chen further teaches, the MT call is a Voice over long term evolution (VoLTE) call [FIG. 1; ¶¶0010, 0023 and 0030, the emergency MT call (e.g., 911 call or 112 call) is conducted over a LTE (long-term evolution) (i.e., VoLTE)]. 

Regarding claim 15, Lee teaches, a user equipment (UE) [FIGS. 1 and 9; ¶0063, UE/communication device 900] comprising: 
a transceiver configured for transmitting and receiving a radio signal [FIGS. 1 and 9; ¶0081, RF module 930; note that every UE has a transceiver]; and 
a processor operatively coupled to the transceiver [FIGS. 1 and 9; ¶0081, processor 910; note that every UE has a processor], 
wherein the processor is configured to control the transceiver [FIGS. 1 and 9; ¶0081, processor 910 control the RF module 930]. 
Thus, claim 15 is rejected at least based on a similar rational applied to claim 1.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.f attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S.K./Examiner, Art Unit 2469                                                                                                                                                                                            
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469